Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 07/18/2018.
Claims 1-12 are pending.



Claim Rejections - 35 USC § 112
Claims 3-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


DETAILED ACTION
	This Non-Final office is a response to the papers filed on 07/14/2018.
Claims 1-12 are pending.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isobe et al. (Pub. No. 2008/0024042 A1).

Regarding claim 1, Isobe discloses:

A filter circuit (100) (see Fig. 1, 5, 25, 31..., see par [0002], the present invention relates to a resonator using the piezoelectric and/or anti-piezoelectric effect of a piezoelectric thin film and also taking advantage of the resonance of a bulk elastic wave, hereinafter referred to as a thin film piezoelectric bulk wave resonator....), comprising 
a first and a second resonant bulk acoustic wave resonator (2, 3), the first resonator (2) having 5a first piezoelectric layer (4) structured such that the first resonator (2) has a lower resonant frequency than the second resonator (3) (see Fig. 1, 5, 25, 31...,., see par [0176-0178], Two thin film piezoelectric bulk acoustic wave resonators 1 of the first embodiment are formed, one functioning as the series arm resonator 1-2 and the other as the parallel arm resonator 1-1......, a band pass filter is determined by the frequency difference between the series arm resonator 1-2...., [wherein the resonator 2 is set higher frequency than that of the parallel arm resonator 1....]), 
wherein the first piezoelectric layer (4) is structured by recesses (14) passing through the first piezoelectric layer (4) (see Fig. 1., 14, 25..., [wherein hold 7 is recesses], see par [0123-0125], piezoelectric layer 5....)
the 10first resonator (2) and the second resonator (3) being series resonators (102, 105) that are connected in series with a signal path of the filter circuit (100) (see Fig. 1, 31, 34, 36, see par [0097], filter 100 100 includes thin film piezoelectric bulk acoustic wave resonators 101 through 103 constituting a series resonator....., see par [0186-0189]) or 
wherein the first resonator (2) and the second 15resonator (3) as parallel resonators (103, 106) are connected to the signal path of the filter circuit (100) such that one electrode of each of the resonators is connected to the signal path (see Fig. 1, 31, 34, 36, see par [0097], see par [0167-0171]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. (Pub. No. 2008/0024042 A1)  further in view of Ruile et al. (WO 2014086524 A2).


Regarding claim 2, Isobe fails to disclose:

wherein the first piezoelectric layer (4) of the first resonator (2) is structured in such a way that, in the case of an electric field applied in a spatial direction, a vibration mode with vibrations in at least two spatial directions is induced.
Thus, Ruile discloses:

wherein the first piezoelectric layer (4) of the first resonator (2) is structured in such a way that, in the case of an electric field applied in a spatial direction, a vibration mode with vibrations in at least two spatial directions is induced (see Spec, .... The vibration mode has an oscillation component in one direction along the alternating electric field and two oscillation components in the two further spatial directions...., see Abstract).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified thin film piezoelectric bulk acoustic wave resonator of Isobe to include piezoelectric layer (4) of the first resonator is structured in such a way that, in the case of an electric field applied in a spatial direction in order to allow the excitation of a vibration mode with vibrations in all three directions (see Ruile Spec).

Regarding claim 3, Isobe fails to disclose:

wherein the second resonator (3) comprises a second piezoelectric layer (7) which is unstructured or which is structured by recesses (14) passing through the 30second piezoelectric layer (7) (see Fig. Fig. 12-14, 25, see par [0123-0124], layer 5 and recesses 7).

Regarding claim 4, Ruile fails to disclose:
wherein the second piezoelectric layer (7) of the second resonator (3) is structured in such a way that, 5in the case of an electric field applied in a spatial direction, a vibration mode with vibrations in at least two spatial directions is induced (see Spec, .... The vibration mode has an oscillation component in one direction along the alternating electric field and two oscillation components in the two further spatial directions...., see Abstract).

Regarding claim 5, Isobe fails to disclose:
wherein the first piezoelectric layer (4) and the second piezoelectric layer (7) have the same thickness (see par [0115], plurality of thin film piezoelectric bulk acoustic wave resonators having different resonant frequencies in spite of the same film thickness for the bottom electrode, piezoelectric thin film, and top electrode....[wherein same thickness is a design choice]).

Regarding claim 6, Isobe fails to disclose:
herein the filter circuit (100) is a ladder-type 15circuit or a bridge circuit (see par [0011], a filter, typically a ladder filter...).

Regarding claim 7, Isobe fails to disclose:
wherein the filter circuit (100) is a bandpass filter or a bandstop filter (see par [0011], a band pass filter....).

Regarding claim 8, Isobe fails to disclose:
wherein the first and the second resonator (2, 3) are an FBAR resonator or an SMR resonator (see par [0077], the present invention applies to an FBAR or an SMR ....).

Regarding claim 9, Isobe fails to disclose:
wherein the recesses (14) are formed by photolithographic patterning the respective piezoelectric layer (see par [0146] when fabricating the resonator using an I-beam photolithography machine,....).

    Regarding claim 10, Isobe fails to disclose:
wherein the filter circuit (100) is arranged on a chip (see par [0007], Method of Fabricating Multiple-frequency Film Bulk Acoustic Resonator (FBARs) in a Single Chip...).

    Regarding claim 11, Isobe fails to disclose:
comprising at least a third resonator operating with bulk acoustic waves and a fourth resonator operating with bulk acoustic waves, wherein the first resonator (2) and the third resonator are serially connected as 10series resonators (102, 105) to the signal path of the filter circuit (100), wherein the second resonator (3) and the fourth resonator are connected as parallel resonators (103, 106) to the signal path of the filter circuit (100) in 15such a way that one electrode of each of the resonators is connected to the signal path, wherein the third resonator comprises a third piezoelectric layer structured such that the third resonator has a lower resonant frequency than the 20fourth resonator, wherein the third piezoelectric layer is structured by recesses (14) passing through the first piezoelectric layer (see Fig. 1, 5, 25, 31...,., see par [0176-0178], Two thin film piezoelectric bulk acoustic wave resonators 1 of the first embodiment are formed, one functioning as the series arm resonator 1-2 and the other as the parallel arm resonator 1-1......, a band pass filter is determined by the frequency difference between the series arm resonator 1-2...., see Fig. 1, 31, 34, 36, see par [0097], filter 100 100 includes thin film piezoelectric bulk acoustic wave resonators 101 through 103 constituting a series resonator....., see par [0186-0189]).

    Regarding claim 12, Isobe fails to disclose:
wherein the piezoelectric layers (4, 7) of the first resonator (2), the second resonator (3), the third resonator and the fourth resonator have the same thickness. (see par [0115], plurality of thin film piezoelectric bulk acoustic wave resonators having different resonant frequencies in spite of the same film thickness for the bottom electrode, piezoelectric thin film, and top electrode....[wherein same thickness is a design choice]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851